KOELSCH Circuit Judge
(dissenting).
The court declines to meet the basic issue in this case because of a professed lack of ability to comprehend and appraise the many and complex factors that may or do enter into the problem of the equitable representation of voters in the Legislature of the State of Idaho. Additionally the court does not entertain the petition because no method for correcting the asserted injustice is apparent.
Neither of these reasons, in my estimation, justifies a judicial disposition that does not come to grips with a problem touching such a fundamental right as that of legislative representation. I believe here it is particularly true that “ * * * we act in these matters not by authority of our competence but by force of our commissions.” Jackson, J., in West Virginia State Board of Education v. Barnette, 319 U.S. 624, 640, 63 S. Ct. 1178, 1186, 87 L.Ed. 1628 (1943). More importantly, lessons learned in other cases indicate that the difficulty of a task does not per se put the task beyond the institutional competence of the judiciary. See Douglas, J., concurring in Baker v. Carr, 369 U.S. 186, 245-250, 82 S.Ct. 691, 724-727, 7 L.Ed.2d 663 *657(1962) and Clark, J., concurring Id. 369 U.S. at 259-262, 82 S.Ct. at 732-733, 734, 7 L.Ed.2d 663. See also Comment, Baker v. Carr and Legislative Apportion-ments : A Problem of Standards, 72 Yale L.J. 968, (1963).
In Baker v. Carr, the Supreme Court went far toward answering the position of the majority: “Judicial standards under the Equal Protection Clause are well developed and familiar, and it has been open to courts since the enactment of the Fourteenth Amendment to determine, if on the particular facts they must, that a discrimination reflects no policy, but simply arbitrary and capricious action.” 369 U.S. at 226, 82 S. Ct. at 715, 7 L.Ed.2d 663.
I therefore dissent.